Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 1 of 14 PageID 2700



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE TRUST;                         CASE NO.: 8:18-cv-02869-VMC-CPT
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,

          Plaintiffs,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ___________________________________

   PLAINTIFFS’ REPLY IN RESPONSE TO FRANKEL’S OPPOSITION (DKT. 131) TO

                  PLAINTIFFS’ MOTION FOR SUMMARY ADJUDICATION

          Plaintiffs, The Hurry Family Revocable Trust (the “Trust”), Scottsdale Capital Advisors

 (“Scottsdale”), and Alpine Securities Corporation (“Alpine”) (collectively, “Plaintiffs”), submit

 this Reply to Defendant Christopher Frankel’s (“Frankel”) opposition (Dkt. 131) to Plaintiffs’

 Motion for Summary Adjudication (Dkt. 114), and state as follows.

 I.       INTRODUCTION

          The Opposition seeks to escape summary adjudication of Plaintiffs’ breach of contract

 claims in the oldest way know to litigants: by proffering red herrings, misleading statements, and

 outright falsehoods in an effort to cloud the issues and manufacture triable issues of fact where

 none exist. Frankel even uses his own failure to respond to discovery as proof that certain

 evidence does not exist, when, in fact, such evidence was produced by third parties.

          No amount of dissembling, however, can obscure what is undisputed:




 {00103530;2}                                     1
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 2 of 14 PageID 2701



                   Frankel failed and refused to return documents to the Trust within ten business

                    days of receiving a written request for their return, in violation of the Original

                    NDA.

                   Frankel accessed Alpine’s and Scottsdale’s documents for purposes other than

                    those related to his employment duties and responsibilities, in breach of the

                    Employee NDA.

                   Frankel transmitted Alpine’s and Scottsdale’s documents to his personal, “non-

                    Company email address”, in breach of the Employee NDA.

                   Frankel used Alpine and Scottsdale’s information for his “own purposes or the

                    benefit of anyone other than Company” and also disclosed Alpine’s information

                    to third parties without Alpine’s consent, in violation of the Employee NDA.

                   Frankel failed to return documents belonging to Alpine and Scottsdale upon his

                    termination, in violation of the Employee NDA.

           Because the foregoing facts are undisputed, the Court can and should enter summary

 judgment on Plaintiffs’ breach of contract claims.

 II.       ANALYSIS

           A.       Frankel Breached the Original NDA

           It is undisputed that Frankel breached the Original NDA by failing to return documents

 containing confidential information to the Trust ten business days after the Trust requested their

 return.

           Frankel first argues that the Trust is not entitled to summary judgment on its claim for

 because the Trust is not a “Discloser” under the Original NDA. This argument is based upon a

 deliberately obtuse reading of the Original NDA which defines “Discloser” as Scottsdale,


 {00103530;2}                                         2
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 3 of 14 PageID 2702



 Alpine, Cayman Securities Clearing and Trading LTD, “and any associated company of the

 Hurry Family Revocable Trust.” (Dkt. 118-3). Frankel’s argument that the Trust is not a

 “Discloser” under the Original NDA is absurd and therefore fails as a matter of law. Roe v.

 Austin, 246 Ariz. 21, 433 P.3d 569, 575 (Ct. App. 2018) (“courts must avoid an interpretation of

 a contract that leads to an absurd result”). The Trust is one of only four entities identified by

 name as a “Discloser” (the others being Scottsdale, Alpine, and Cayman), and Frankel, in fact,

 received confidential documents from the Trust.

          Frankel next argues that he cannot be liable for breach of contract because he “offered to

 return” the Trust’s confidential documents. This argument ignores the text of the Original NDA,

 which requires the actual return of all documents containing confidential information within ten

 business days of Plaintiffs’ request—not merely an offer to return documents. (Dkt. 118-3).

 Frankel’s purported offer to return material did not absolve him of his obligation to comply with

 the actual terms of the Original NDA.

          Frankel then bizarrely argues that, because the Trust commenced this action less than ten

 business days after it demanded the return of documents, it “prevented” his performance of his

 obligations under the Original NDA. This argument stacks several astonishing assumptions atop

 one another to reach its meritless conclusion. First, nothing, including the filing of this action,

 prevented Frankel from returning the confidential documents to the Trust. Frankel could have

 returned the confidential documents at any time before the ten business days expired—he simply

 chose not to.1 Second, Frankel’s purported “offer” was a sham offer, because he alone knew

 what documents he illegally retained, and the Original NDA did not require the Trust to identify




 1
   The Complaint was not even served upon Frankel until more than ten business days after the
 request was made. (Dkt. 6).
 {00103530;2}                                      3
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 4 of 14 PageID 2703



 documents in order to secure their return. Third, even if Plaintiffs commenced this action before

 the claim was ripe, Federal Rule of Civil Procedure 15(d) expressly permits “a party to serve a

 supplemental pleading setting out any transaction, occurrence, or event that happened after the

 date of the pleading to be supplemented.” Because the operative SAC, which was filed on May

 10, 2019 (Dkt. 61), succeeded the initial complaint, and it is indisputable that Frankel did not

 return confidential documents to the Trust more than ten business days after the Trust demanded

 their return, Frankel is liable for breaching the Original NDA.

          In sum, there are indisputable facts supporting each of the elements of the Trust’s claim

 for breach of the Original NDA. Accordingly, the Court should enter summary judgment on this

 claim.

          B.     Frankel Breached the Employee NDA

          Frankel proffers several arguments to escape liability for breaching the Employee NDA.

 Each of these arguments is contradicted by undisputed facts.

                 1.      Frankel Admitted He Used Confidential Information for his Own
                         Benefit

          Frankel argues that he did not admit to using confidential information for his own use.

 This argument is contradicted by Frankel’s own deposition testimony, including two very

 specific incidents:

                   First Undisputed Use of Plaintiffs’ Confidential Information

          On September 18, 2018, Frankel sent a term sheet for a secured revolving credit facility

 belonging to Alpine to his personal email account. (Frankel Depo. 59:15-60:10; 60:23-62:2;

 62:16-18; Exh. 6 (Dkt. 116). Frankel admitted that the document was marked confidential and

 Plaintiffs wanted to keep it confidential. (Frankel Depo. 61:24-62:5 (Dkt. 116). Frankel further

 admitted that he used the document for his personal use:

 {00103530;2}                                      4
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 5 of 14 PageID 2704



                 Q: And why did you send this document to yourself four months
                 after you received it?
                 A [Frankel]: I was actually looking at the contemplated structure.
                 Q: And why were you looking at the contemplated structure four
                 months after you received it?
                 A: Well, because, again, I, you know, was contemplating buying a
                 broker-dealer and, you know, as part of your assertions, you know,
                 if I bought one I could probably write a check for certain ones
                 myself, but I would have to raise capital to fund it for additional
                 capital. And so I thought about using this template to draft an idea
                 to raise capital. But I never attempted to raise any capital or solicited
                 any capital. It wasn't going to be this exact structure at all. But, you
                 know, the template in terms of borrower, lender, instrument,
                 maturity, that type of thing.
                 Q: So you wanted to use it for your personal use?
                 A: Yes, the template.

 (Frankel Depo. 62:24-63:17 (Dkt. 116)).

          Frankel’s attempt to escape liability by claiming he used a confidential document

 belonging to Plaintiffs simply as a template is a distinction without a difference. The prohibition

 against using confidential information for personal purposes is absolute. (“Nor will Employee

 make use of any Confidential Information for Employee’s own purposes . . . .”). (Dkt. 118-4).

                 Second Undisputed Use of Plaintiffs’ Confidential Information

          On October 7, 2018, Frankel emailed a number of Alpine’s confidential documents to his

 personal email address. (Frankel Depo. 40:8-41:19; 43:19-44:7; 114:5-14; 115:3-8; 116:11-

 117:3:117:16-20; 119:1-121:4; Exhs. 2, 12 (Dkt. 116)). Frankel admitted that he sent this

 information to himself for personal use:

                 Q: And you sent this to your personal e-mail on October 7, 2018;
                 correct?
                 A: Correct.
                 Q: And you've already told us why. You want to tell us again why
                 you sent that to yourself on October 7, 2018?
                 A: Yeah, because I was going to help another group try to become
                 a nonbank custodian.
                 Q: Okay. So you were using it for personal reasons?



 {00103530;2}                                       5
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 6 of 14 PageID 2705



                  A: I was using the contacts for personal reasons, yes, readily admit,
                  but I also knew these people for 20-plus years.

 (Frankel Depo. 121:2-9 (Dkt. 116)).

          Again, Frankel’s attempt to escape liability by narrowing the scope of his personal use of

 confidential documents is a red herring. The Employment NDA expressly states: “Nor will

 Employee make use of any Confidential Information for Employee’s own purposes or the benefit

 of anyone other than the Company.” (Dkt. 118-4). The Employee NDA does not contain

 exceptions for using Confidential Information to obtain “contacts for personal reasons . . . to help

 another group.”

                  2.     Frankel Illegally Obtained a Confidential Trade Blotter from Alpine
                         and Sent it to Third Parties

          Frankel’s most egregious use of Plaintiffs’ confidential information concerns a trade

 blotter of Alpine’s trade runs (the “Trade Blotter”) that Frankel illegally obtained from an

 employee after he left Alpine and subsequently sent to numerous third parties.2 Given the clarity

 of the undisputed evidence, it is unsurprising that Frankel’s arguments against liability are so

 deeply flawed.

          Frankel first argues that the Trade Blotter is not protected by the Employee NDA because

 he did not obtain it in the performance of his job duties at Alpine (he illegally obtained it from an

 Alpine employee after he left). Nonsense. The Employee NDA prohibits Frankel from

 disclosing any Confidential Information, no matter how it is obtained. (Dkt. 118-4)

 (“Employee shall keep Company’s Confidential Information, whether or not prepared or




 2
  Contrary to Frankel’s allegation that he acted legally, Utah’s Trade Secret Act expressly
 prohibits a party from inducing another to breach a duty to maintain secrecy. Utah Code Ann. §
 13-24-1 et seq. In addition, Frankel is liable for receipt of stolen property. Utah Code Ann. §
 76-6-408.
 {00103530;2}                                      6
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 7 of 14 PageID 2706



 developed by Employee, in the strictest confidence. Employee will not disclose such

 information to anyone outside the Company without Company’s prior written consent. Nor will

 Employee make use of the Confidential Information for Employee’s own purposes or the benefit

 of anyone other than the Company.”). The portion of the Employee NDA disingenuously quoted

 (in part) by Frankel is not the definition of “Confidential Information,” but merely states that

 Frankel will be exposed to Alpine’s and Scottsdale’s Confidential Information. (Dkt. 118-4). It

 says nothing about limiting Confidential Information to information received by Frankel in

 performance of his job duties.

          Frankel next argues that the Trade Blotter does not contain confidential information

 because all of the information in it is publicly available. This is false. When asked at his

 deposition whether he could have obtained the information in the Trade Blotter from a public

 source in the format received from Alpine, Frankel replied: “In its totality, no. I mean, it's there,

 but you wouldn’t know it verbatim.” (Frankel Depo. 155:2-6) (Dkt. 116)). Per the Employee

 NDA, this is the very definition of Confidential Information: “any other information not

 generally known to the public which, if misused or disclosed, could reasonably be expected to

 adversely affect Company’s business.” (Dkt. 118-4).

          Frankel then falsely alleges that Alpine stated that the Trade Blotter is confidential “only

 if coupled with the identification of the customers who made the trades.” This is a complete

 fabrication. The portion of John Hurry’s (Alpine’s corporate representative) transcript cited by

 Frankel (Hurry Depo. 90:15-91:10 (Dkt. 115)) does not address confidentiality or contain the

 word “confidential.” In fact, Hurry repeatedly stated at his deposition that the Trade Blotter is

 “confidential.” (Hurry Depo. 80:18-21, 83:15-17, 84:1-3, 84:4-15, 85:22-86:2, 86:22-23, 87:24-

 88:4 (Dkt. 115)).



 {00103530;2}                                       7
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 8 of 14 PageID 2707



          Finally, Frankel sent the Trade Blotter to numerous third parties, including a broker-

 dealer he was attempting to purchase.3 (Frankel Depo. 34:7-12, 152:13-23, Exh. 20 (Dkt. 116)).

 As such, Frankel used the Trade Blotter for his own purposes and failed to keep the Trade Blotter

 in “strictest confidence” as required by the Employee NDA. (Dkt. 118-4). Frankel’s liability for

 breach of the Employee NDA is, therefore, indisputable.

                 3.      Frankel Breached Section 6 of the Employee NDA by Sending
                         Confidential Documents to His Personal Email Address

          Frankel also breached Section 6 of the Employee NDA by sending numerous confidential

 documents to his personal email address. Frankel’s arguments regarding these breaches are

 based upon denials of the obvious and assertions of the manifestly untrue.

          Frankel’s first argument—that Scottsdale and Alpine did not allege that Frankel breached

 section 6 of the Employee NDA—is manifestly untrue. Paragraph 25 of the SAC states:

 “Unbeknownst to Plaintiffs, and in violation of the Original NDA and the Employee NDA, on

 August 15, 2016, August 28, 2016, September 9, 2016, October 6, 2016, October 13, 2016,

 October 14, 2016, November 8, 2016, January 3, 2017, April 12, 2017, May 2, 2017, July 13,

 2017, August 31, 2017, July 31, 2018, August 8, 2018, September 18, 2018, October 7, 2018,

 Defendant forwarded emails containing Confidential Information from his employee email

 account to his personal email account.” (Dkt. 61). These allegations are incorporated by

 reference as part of Scottsdale’s and Alpine’s claim for breach of contract. (SAC ¶ 39 (Dkt. 61)).

 Given the very specific allegations in Paragraph 25, it is readily apparent that they support Claim

 II for breach of the Employee NDA. See Gaviria v. Maldonado Bros., No. 13-60321-CIV, 2013




 3
   Perhaps most tellingly, Frankel failed to produce in discovery the Trade Blotter or his emails to
 third parties that included it, despite such documents being responsive to numerous requests for
 production.
 {00103530;2}                                      8
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 9 of 14 PageID 2708



 WL 3336653, at *7 (S.D. Fla. July 2, 2013) (“Though Counts II and IV do incorporate by

 reference all preceding paragraphs, this incorporation does not create an inscrutable tangle of

 facts and claims that would render the Complaint a shotgun pleading.”).

          Frankel’s next argument—that the Employee NDA did not prohibit him from sending

 emails to his personal email address—denies the obvious. Section 6(f)(7) expressly prohibits the

 transmission of “confidential patient, business, or risk management information to any non-

 Company email address” (Dkt. 118-4), and Frankel admitted sending confidential information

 to his non-Company email address on more than a dozen occasions. (Frankel Depo. 40:8-41:19;

 43:19-44:7; 59:15-60:10; 60:23-62:2; 62:16-18; 66:18-67:1; 67:15-17: 69:13-70:14; 70:24-71:2;

 76:2-77:16; 78:11-14; 79:20-80:15; 81:6-8; 86:15-20; 89:11-90:15; 92:1-12; 92:19-93:6; 94:24-

 95:1; 114:5-14; 115:3-8; 116:11-117:3: 117:16-20; 119:1-121:4; 122:10-124:1; 124:10-18;

 125:10-22; 128:14-129:20; 130:7-131:20; 132:6-133:19; 134:1; 135:14-136:25; Exhs. 2, 6—18)

 (Dkt. 116)). Although this should be end of the inquiry, and judgment entered against Frankel,

 he proffers several disingenuous arguments to try to cloud the facts.

          First, Frankel argues that Section 6(f)(7) of the Employee NDA cannot mean what it

 clearly says, because he also sent emails to purported non-Company email addresses of John

 Hurry and attorneys for Alpine and Scottsdale. This argument fails as a matter of law because

 the plain meaning of “non-Company email address” is unambiguous and clearly refers to email

 addresses that are not those of the Company (i.e., Alpine, Scottsdale, or their affiliates). See

 Shattuck v. Precision-Toyota, Inc., 115 Ariz. 586, 588, 566 P.2d 1332, 1334 (1977) (en banc)

 (“Where parties bind themselves by a lawful contract, in the absence of fraud a court must give

 effect to the contract as it is written, and the terms or provisions of the contract, where clear

 and unambiguous, are conclusive.”). Because the Employee NDA is unambiguous, the Court



 {00103530;2}                                      9
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 10 of 14 PageID 2709



  must give effect to its terms as written. Frankel’s personal email address is, under no

  circumstances, an email address of Alpine, Scottsdale, or one of their subsidiaries and affiliates.

  Consequently, it is indisputable that Frankel breached the Employment NDA by sending more

  than a dozen confidential documents to his personal email address, and the Court should enter

  summary judgment on this claim.

           Second, the fact that emails may have been sent to other purported non-Company email

  addresses is a red herring. Plaintiffs are not suing Frankel for sending emails to those other

  email addresses; Plaintiffs are suing Frankel for sending Confidential Information to his personal

  email account, as is their prerogative under the Employee NDA. (See Section 7(e) (“The failure

  to exercise any right provided in this Agreement shall not be a waiver of prior or subsequent

  rights.”) (Dkt. 118-4)).

           Frankel indisputably breached the Employee NDA by sending confidential information to

  his personal email address, and the Court should enter summary judgment on this claim.

                  4.     Frankel Breached Section 4 of the Employee NDA by Failing to
                         Return Documents

           Section 4 of the Employee NDA is clear: when Frankel’s employment ended, he was

  required to “promptly deliver” all materials containing Alpine and Scottsdale’s Confidential

  Information. (118-4). This obligation was absolute: It did not depend upon receiving a request

  from Alpine or Scottsdale; nor did the filing of a lawsuit relieve Frankel of his contractual duty

  to return documents.

           Frankel was terminated as an employee in August 2018 and terminated as a consultant in

  October 2018 (Frankel Depo. 26:4-13 (Dkt. 116)), yet he did not produce any confidential

  documents to Plaintiffs until February 2019—as part of his initial disclosures in litigation.

  (Frankel Depo. 45:24-46:1; 66:2-4; 75:21-24: 85:14-18; 90:22-24; 122:5-7; 124:6-8; 128:8-13;

  {00103530;2}                                     10
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 11 of 14 PageID 2710



  130:2-4; 132:1-3; 133:23-25: 137:19-21 (Dkt. 116)). Moreover, Frankel did not return the

  confidential Trade Blotter at any time—despite it being his possession, custody and control.

  (Susman Decl. ¶¶ 4, 5, 8, 9 (Dkt. 126-2)). Finally, even after Plaintiffs requested the return of

  their confidential materials, Frankel sent the Trade Blotter to third parties. (Frankel Depo.

  152:13-23; 155:7-156:5; 156:13-17; Exh. 20 (Dkt. 116)). And Frankel emailed confidential

  internal communications regarding customer fee schedules to FINRA after the lawsuit

  commenced. (Frankel Depo. 130:7-131:20 (Dkt. 116)).

           Frankel’s failure to return documents in a prompt manner is therefore indisputable and

  the Court should enter summary adjudication on Frankel’s breach of Section 4 of the Employee

  NDA.

           C.     Plaintiffs’ Damages

           Frankel’s final argument against Plaintiffs’ Motion for Summary Adjudication is that

  Plaintiffs have not adduced any evidence of injury or loss. This argument has been constructed

  out of whole cloth.

           As an initial matter, Frankel misstates the law. Arizona (whose law controls the

  agreement) presumes damages when there is a breach of contract. “Damages is not an essential

  element to a breach-of-contact claim. Even if [defendant’s] alleged breach caused [plaintiff]

  no damages he would still be entitled to nominal damages.” Jeffers v. Farm Bureau Prop. &

  Cas. Ins. Co., No. 2:12-CV-02444 JWS, 2014 WL 4259485, at *3 (D. Ariz. Aug. 28, 2014)

  (citing Rawlings v. Apodaca, 726 P.2d 565, 573 (Ariz. 1986) (en banc), and Restatement

  (Second) of Contracts § 346(2) (1981) (“If the breach caused no loss ... a small sum fixed

  without regard to the amount of loss will be awarded as nominal damages.”)); see also United

  States v. Gila Valley Irrigation Dist., No. CV 31-00059-TUC-SRB, 2018 WL 4361867, at *2 (D.



  {00103530;2}                                     11
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 12 of 14 PageID 2711



  Ariz. Aug. 10, 2018) (holding that a “specific, measureable harm is unnecessary . . . the injury is

  the breach”). Therefore, even if Plaintiffs had no evidence of damages (they actually have

  substantial damages), Defendant would be liable for his breaches, and the Court should enter

  summary judgment on the breach of contract claims.

           Second, Frankel falsely alleges that Plaintiffs have not produced any evidence of

  damages. In fact, Plaintiffs produced statements of income, trend reports, and profit & loss

  statements that demonstrate significant losses attributable to Frankel’s conduct. (Hurry Depo.

  156:4-157:13, Exhs. 29-34 (Dkt. 115)). When asked at deposition why those documents were

  produced, Plaintiffs’ corporate representative responded: “they are showing on a timeline of

  events where revenues drop off is coinciding very closely to the time Chris Frankel’s done

  certain things.” (Hurry Depo. 156:24-157:1 (Dkt. 115)).

           Third, Frankel falsely alleges that “Plaintiffs asserted they needed an expert witness ‘to

  opine on the value of the confidential information misappropriated and misused by Defendants

  as well as Plaintiffs’ damages.’” (Frankel Response, p. 15). Not true. Plaintiffs’ Disclosure of

  Expert Testimony stated that they “may” call an expert witness. As a result of Frankel’s

  discovery abuses, including his refusal to produce responsive documents prior to the close of

  discovery, Plaintiffs have decided to establish their damages through their own testimony and

  records, as is their right. See Fed. R. Evid. 701; See Tampa Bay Shipbuilding & Repair Co. v.

  Cedar Shipping Co., Ltd., 320 F.3d 1213, 1223 (11th Cir. 2003) (recognizing that an owner or

  officer of a business may testify to the value or projected profits of the business, without the

  necessity of qualifying the witness as an accountant, appraiser, or similar expert).

           Finally, Frankel completely ignores that Alpine and Scottsdale are entitled to injunctive

  relief because Frankel continued to disseminate Plaintiffs’ confidential information after



  {00103530;2}                                      12
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 13 of 14 PageID 2712



  Plaintiffs demanded the return of such information and after the commencement of this lawsuit.

  (Frankel Depo. 130:7-131:20; 152:13-23; 155:7-156:5; 156:13-17, Exhs. 16, 20 (Dkt. 116);

  Susman Decl. ¶¶ 5, 6 Exh. 1 (Dkt. 114-2)).

             Absent an injunction, Frankel will continue to share Plaintiffs’ confidential information

  and steal Alpine and Scottsdale’s customers, causing Plaintiffs irreparable harm. See e.g.,

  Fortiline, Inc. v. Moody, No. 12-CV-81271, 2013 WL 12101142, at *5 (S.D. Fla. Jan. 7, 2013)

  (quoting Ferrero v. Associated Materials Inc., 923 F.2d 1441, 1449 (11th Cir. 1991)) (“the loss

  of customers and goodwill is an ‘irreparable’ injury”).

  III.     CONCLUSION

           For the reasons stated herein, the Court should grant Plaintiffs summary adjudication on

  their breach of contract claims.



           Dated this 4th day of October 2019.
                                                 /s/ Jordan Susman
                                                 Charles J. Harder, Esq.
                                                 Jordan Susman, Esq.
                                                 HARDER LLP
                                                 132 South Rodeo Drive, Fourth Floor
                                                 Beverly Hills, CA 90212-2406
                                                 Tel: (424) 203-1600
                                                 Fax: (424) 203-1601
                                                 E-mail: charder@harderllp.com
                                                 E-mail: jsusman@harderllp.com

                                                 Kenneth G. Turkel – FBN 867233
                                                 Shane B. Vogt – FBN 257620
                                                 BAJO | CUVA | COHEN | TURKEL
                                                 100 North Tampa Street, Suite 1900
                                                 Tampa, Florida 33602
                                                 Tel: (813) 443-2199
                                                 Fax: (813) 443-2193
                                                 E-mail: kturkel@bajocuva.com
                                                 E-mail: svogt@bajocuva.com

                                                 Attorneys for Plaintiffs

  {00103530;2}                                      13
Case 8:18-cv-02869-VMC-CPT Document 132 Filed 10/04/19 Page 14 of 14 PageID 2713




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on October 4, 2019, the foregoing document was filed with the
  Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                              /s/ Jordan Susman
                                              Attorney




  {00103530;2}                                  14
